United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2452
                                   ___________

Bonnie McCaslin,                    *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the District
                                    * of Nebraska.
Jo Anne B. Barnhart, Commissioner   *
of Social Security,                 *      [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                             Submitted: January 12, 2006
                                Filed: February 15, 2006
                                 ___________

Before SMITH and HANSEN, Circuit Judges, and BOGUE,1 District Judge.
                            ___________

PER CURIAM.

      Bonnie McCaslin appeals an order of the district court2 granting her application
for supplemental security income, but rejecting her request to reopen a previous
decision denying her disability insurance benefits due to res judicata. On June 4,
1990, McCaslin sought Title II disability benefits and Title XVI supplemental security

      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
income benefits, claiming she was disabled as a result of numerous maladies. An
administrative law judge (ALJ) issued an unfavorable decision denying all benefits
on November 27, 1992. McCaslin did not appeal the decision. McCaslin reapplied
for Title II and Title XVI benefits on July 13, 1993. A second ALJ conducted two
hearings before issuing a decision on July 16, 1997. The second ALJ’s decision,
which found McCaslin was not disabled, made no reference to the first ALJ’s
decision. The Appeals Council granted McCaslin’s request for review and vacated
the second ALJ’s decision. The Appeals Council remanded the matter, finding several
unresolved issues, including the second ALJ’s failure to discuss the doctrine of res
judicata. The Appeals Council directed the ALJ, on remand, to evaluate McCaslin’s
claims in light of the res judicata provisions of 20 C.F.R. § 404.957(c)(1). On remand,
a third ALJ issued a partially favorable decision. The third ALJ, applying the doctrine
of res judicata, concluded the first ALJ’s decision was the final decision of the
Commissioner with respect to McCaslin’s claim for Title II benefits. Thus, the third
ALJ dismissed McCaslin’s request for Title II benefits. However, the third ALJ also
concluded McCaslin was entitled to Title XVI benefits. The Appeals Council denied
McCaslin’s request for review. McCaslin filed suit in the district court. The district
court affirmed the third ALJ’s decision, and McCaslin filed the instant appeal.

      Having conducted a de novo review of the record, we conclude that the ALJ’s
findings were supported by substantial evidence on the record as a whole. See Harris
v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004). The November 27, 1992, order
denying McCaslin’s 1990 claim for Title II disability insurance benefits was not
reopened and, thus, was res judicata as to McCaslin’s 1993 claim for Title II benefits.
This case presents no novel issues to justify an extended discussion. We reject
McCaslin’s contentions for the reasons provided in the district court’s opinion. See
8th Cir. R. 47B. We thus affirm the judgment of the district court.
                      ______________________________




                                         -2-